DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 48-70 are pending. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/06/2020, 02/15/2021 and 02/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Specification
The disclosure is objected to because of the following: 
Description of Fig. 1 in the specification (pg. [0004]) does not match the reference numbers shown in Fig. 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54-55 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 54 recites "the first parameter image”. There is insufficient antecedent basis for this limitation in the claim.

Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 48-49, 61 and 64-65 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by KURAMOTO (US 2016/0239965, IDS) . 

Regarding claim 48, KURAMOTO discloses a method of enhancing visibility of blood vessels (Figs. 1&2), the method comprising: 
processing pixel data from a red color channel of a color image together with pixel data from a green or a blue color channel of the color image to determine values of Fig. 2, The special image processing unit 64, pg. [0059] [0062], calculate G/R ratio based on difference (log R-log G)); 
receiving, from a user interface actuated by a user, an enhancement level signal indicative of a first value of a user parameter (Fig. 1 and pg. [0045], [0071], the value of α is adjusted by operation with the console 20); and 
generating an enhanced image by changing intensities of the pixels of the color image using the first value of the user parameter and the values of the first parameter corresponding to the pixels (Figs. 2&4, special image processing unit 64, pg. [0061], pg. [0071]).

Regarding claim 49, KURAMOTO discloses the method of claim 48, wherein the first parameter comprises a difference between intensities of a pixel in the red channel and the green or the blue channel (Fig. 2, The special image processing unit 64, pg.[0062], calculate G/R ratio based on difference (log R-log G)).

Regarding claim 61, KURAMOTO discloses the method of claim 48, further comprising: 
storing an image based on the enhanced image or the color image (Figs.1&17, it is a video signal generation procedure. pg. [0056]. the processor device 16 needs to store the input color image for processing and store the enhanced image for displaying); 
receiving a second enhancement level signal indicative of a second value of the user parameter, the second value being different than the first value (Figs.1&17 and pg. [0045], [0071], the value of α is adjusted by operation with the console 20); retrieving the stored image; and creating a second enhanced image based on the stored image and the second value of the user parameter (Figs. 2&4, special image processing unit 64, pg. [0061], pg. [0071]).

Regarding claim 64, KURAMOTO discloses an image processor for enhancing visibility of blood vessels, the image processor comprising: 
a videoscope interface including a connection port adapted to receive a connector of a videoscope having a camera (Fig. 1) operable to generate color image data representative of a color image having a red color channel, a blue color channel, and a green color channel (Figs. 2&4); 
graphical user interface (GUI) logic operable to present a GUI including an enhancement level control to generate a first value of a user parameter (Fig. 1, monitor 18 and console 20. Pg. [0045], [0071]); 
image processing logic structured to, when executed, implement a method to generate an enhanced image from the color image data, the method comprising: receiving the color image data generated by the videoscope; processing pixel data from the red color channel with pixel data from the green or the blue color channel to determine values of a first parameter for pixels of the color image; and generating the enhanced image by changing intensities of the pixels of the color image using the first value of the user parameter and the values of the first parameters corresponding to the pixel (please refer to analysis of claim 48); and 
Fig. 1).

Regarding claim 65, KURAMOTO discloses image processor of claim 64, further comprising a display module including a display screen (Fig. 1, monitor 18), wherein the GUI logic presents the enhanced image and the enhancement level control with the display (Fig. 1, pg. [0045], [0060], keyboard 20 and monitor 18 for user input and image display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over KURAMOTO (US 2016/0239965, IDS), and in view of Lynch et al. (hereafter referred to as ‘Lynch’, US 2017 /0330320).  

Regarding claim 63, KURAMOTO discloses the method of claim 48, but is silent on processing the enhanced image with a machine learning data architecture trained with a library of health and pathological structures to identify a pathological structure in the enhanced image.
Fig. 3 and pg. [0059]).
Machine learning is widely used in medical image processing and its benefit is well known. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lynch with that of KURAMOTO to yield the invention as described in claim 63. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Allowable Subject Matter
Claims 68-70 are allowed.
Claims 50-53, 56-60, 62 and 66-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 54 and 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666